DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-19 are currently pending. 

Allowable Subject Matter
Claims 1-19 allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 1, line 1, replace “Thermo-electric generator” with --A thermo-electric generator--

In claims 3-10, 12 and 14-15, replace “The generator” with --The thermo-electric generator--
In claim 16, line 1, replace “Implantable device” with --An implantable device--

In claim 19, line 1, replace “Method for generating an electric…” with --A method for generating an electric…--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 16 and 19
	“Thermoelectric enzyme sensor for measuring blood glucose”, Muehlbauer et al. (hereinafter Muehlbauer), teaches a thermoelectric generator (thin-film thermopile) intended to be immersed in a fluid (blood) containing at least one first chemical species (glucose), the thermoelectric generator including at least two electrodes (figure 1), each electrode having a first end and a second end, the first ends being electrically connected to one another (figure 1, page 3), the generator being configured to generate an electrical potential difference between the two ends when a temperature difference is introduced between each first end and the second end of the same electrode (thermopile), the temperature difference being such that one end, referred to as the “hot end”, among the first end and the second end of each electrode, has a temperature strictly above the temperature of the other end, referred to as the “cold end”, among the first end and the second end of the same electrode, in which the hot end of at least one electrode includes an enzyme (enzyme-coated thermopile, figure 1), the element being suitable for causing at least one exothermic reaction (glucose + O2 using enzyme GOD, +79 kJ/mol, see page 2) involving the first chemical species (glucose).
Muelbauer does not teach a block in contact with the hot end of at least one electrode, the block comprising a matrix, the matrix being made in particular of a polymer material, and the element being in the form of particles encapsulated in the matrix.
	US 2015/005468, Nikonov et al. teaches a thermoelectric generator (110) intended to be immersed in a fluid containing at least one first chemical species (the generator is implanted in an organic body) [paragraph 0013].  Nikonov is also silent as to a block comprising a matrix, the matrix being formed in particular of a polymer material, the element being in the form of particles encapsulated in the matrix.
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “block in contact with the hot end of at least one electrode, the block comprising a matrix, the matrix being formed in particular of a polymer material, the element being in the form of particles encapsulated in the matrix” in the context of other limitations recited in the claims. One or ordinary skill in the art would not be motivated to modity the thermoelectric generator of the prior art to comprise a block comprising a matrix, as in the instant invention, because such a modification would require a substantial reconstruction and redesign of the elements shown in the prior art and there is no teaching, suggestion or motivation in the cited art that would lead one of ordinary skill to perform such modification.  Accordingly, the claims are allowed.  
Regarding claims 2-15, 17 and 18
	Claims 2-15, 17 and 18 are allowed based on their dependency on claims 1 and 16 thereby incorporating the allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721